Singleton, Judge:
Claimant on October 4, 1967, filed with this Court a claim in the amount of $45.00 for damages sustained to claimant’s automobile as a result of a rock being blown from respondent’s blasting operation through the windshield of said automobile, in Berkeley County, West Virginia. This case was placed on The damage is alleged to have occurred in or near Greensburg, the hearing docket of this Court and called for hearing on the 21st day of March, 1968.
Upon the case being called for hearing the Assistant Attorney General and counsel for the State Road Commission, there being no appearance on behalf of Claimant, tendered to the Court a stipulation reciting that the respondent, State Road Commission, had made a thorough investigation into the facts and circumstances giving rise to said claim and as a result of said investigation stipulated that the facts as alleged in claimant’s petition are true and that the amount of damages alleged to have been sustained is reasonable, and waived any right on the part of the respondent to produce any evidence concerning this claim. This stipulation was accordingly by order of this Court filed in this proceeding.
The facts as stipulated by counsel for the claimant and the Attorney General were that on or about February 23, 1967, in an area known as Greensburg, Berkeley County, West Virginia, employees and agents of the State Road Commission of West Virginia for and on behalf of the State of West Virginia, were *79blasting rock along the side of a State highway; and that as a result of this blasting, a rock flew through the air breaking the windshield in the automobile owned by Donald L. Wise-carver, the claimant herein, whose address is Route 3, Box 71-A, Martinsburg, West Virginia. There is no evidence in the petition or the record before this Court of any negligence on the part of the claimant nor of any action on his part that might lawfully preclude his recovery. Upon consideration of the petition, the exhibits, the stipulations and the order filing same, this Court is of the opinion that the facts set forth in the petition do present a claim within the jurisdiction of this Court, and further the allegations of said petition as stipulated by the respondent do constitute a valid claim against the State of West Virginia that in equity and good conscience should be paid and the Court is of the further opinion, and it is hereby our judgment that the claimant, Donald L. Wisecarver, should recover, and we do hereby award the said claimant the sum of $45.00.